Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2019

                                       No. 04-18-00846-CR

                                     Daniel Moreno LOPEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR8174A
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on March 8, 2019. See TEX. R. APP. P. 38.6(a). After the extended
due date, Appellant filed a second motion for an extension of time to file the brief until April 10,
2019.
       Appellant’s motion is GRANTED. Appellant’s brief is due on April 10, 2019. Any
further request for an extension of time to file Appellant’s brief will be strongly disfavored.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court